MCCLELLAN, j.—
(dissenting). — I am unable to
concur in the affirmance entered on this appeal. It is possible the opinion I entertain in respect of two legal ■questions — entirely opposed to that prevailing with the majority — affecting the validity of votes cast in the ■election contested in this proceeding, would not alter the result now declared; but, as at present advised, I cannot so affirm.
In my opinion the construction of sections 178 and 194 of the Constitution of 1901, adopted in Frost v. State ex rel., 153 Ala. 654, 45 South. 203 (decided December 19, 1907), is manifestly sound — so obviously well grounded that the majority of court did not overrule it in Finklea v. Farish, 160 Ala. 230, 49 South. 366, decided April 21, 1909. Justice Denson, writing the view entertained by three of the justices, there (160 Ala. 239, 240, 49 South. 369) said that the court “had stopped short of its duty in not expressly overruling the Frost Case, as, otherwise, the law is left in a state ■of uncertainty on a question of supreme importance.” The correctness of that expression is abundantly proven in the record on this appeal. I have no doubt that, had the concurring justices in Finklea v. Farish been then (1909) convinced that the Frost Case was being overruled, their approval would not have been accorded that opinion. However, with the then unintended effect of *462departing from the Frost Oase now found as Justice Denson so plainly pointed out was the result, the Finklea-Farish pronouncement is made the basis for overruling tbe Frost dase, not that it is demonstrably unsound in its construction of sections 178 and 194 of tbe Constitution, but because that decision was subsequently delivered.
If tbe word “year” in tbe sections mentioned is treated as referring to “tax year,” as tbe Frost dase ruled, necessarily tbe date of tbe exemption from tbe obligation to pay poll taxes because of permanent disability is an important factor in determining tbe number of legal votes cast for tbe respective litigants.